Citation Nr: 9926895	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-22 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
eczema, including as a result of exposure to Agent Orange, is 
well grounded.

2.  Whether a claim of entitlement to service connection for 
a prostate disorder, including as a result of exposure to 
Agent Orange, is well grounded.

3.  Whether a claim of entitlement to service connection for 
a foot and leg disorder is well grounded.

4.  Whether a claim of entitlement to service connection for 
a fever is well grounded.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hyperopic astigmatism and presbyopia and residuals of eye 
trauma, acute conjunctivitis.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

8.  Entitlement to an increased disability rating for 
service-connected residuals of a hemorrhoidectomy with rectal 
polyps, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

10.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins, 
postoperative, prior to January 12, 1998.

11.  Entitlement to a disability rating in excess of 10 
percent for service-connected varicose veins of the right 
leg, postoperative, subsequent to January 12, 1998.

12.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral varicose veins of the 
left leg, postoperative, subsequent to January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to June 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 1994 and October 1996 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 1994, the RO, in pertinent part, found that new 
and material evidence had not been presented to reopen claims 
of entitlement to service connection for residuals of eye 
injuries and hearing loss and denied entitlement to increased 
disability ratings for service-connected residuals of a 
hemorrhoidectomy with rectal polyps, evaluated as 
noncompensable; PTSD, evaluated as 10 percent disabling; and 
bilateral varicose veins, evaluated as 10 percent disabling.  
The veteran submitted a Notice of Disagreement with this 
decision in November 1994.  A Statement of the Case was 
issued in February 1995, and the veteran submitted a written 
statement to the RO in August 1995, which is accepted as a 
Substantive Appeal on these issues.  

In the October 1996 rating decision, the RO denied 
entitlement to service connection for eczema, including as a 
result of exposure to Agent Orange.  The veteran submitted a 
Notice of Disagreement with this decision in October 1996.  A 
Statement of the Case was issued in November 1996, and the 
veteran submitted a written statement to the RO in August 
1997, which is accepted as a Substantive Appeal on this 
issue.

By memorandum dated in June 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

The case was previously before the Board in October 1997, 
when it was remanded for examination of the veteran, 
additional records, verification of service, and 
readjudication.

In September 1998, the RO assigned a 10 percent disability 
rating for service-connected residuals of a hemorrhoidectomy 
with rectal polyps, effective from June 27, 1994.  The RO 
also assigned 10 percent disability ratings, respectively, 
for service-connected varicose veins of the right and left 
legs, postoperative, effective from January 12, 1998.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  The Board wrote to the veteran at his most 
recent address of record on July 29, 1999, and requested that 
he clarify whether or not he wanted to attend a hearing 
before a Member of the Board.  He was further advised that if 
he did not respond within 30 days of the date of the letter, 
it would be assumed that he wanted a hearing before a Member 
of the Board at the RO and his case would be remanded to 
schedule such a hearing.  The veteran did not respond.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

In January 1999, the veteran submitted a written statement to 
the RO, apparently in response to a September 1998 rating 
decision which granted partial benefits sought on appeal.  He 
stated that, "You did real good."  In light of the 
veteran's statement, on remand he should be asked  if he 
wishes to withdraw any issues on appeal.  See 38 C.F.R. 
§ 20.204 (1998).  

Further, the RO found that claims of entitlement to service 
connection for a fever; a prostate disorder, including as a 
result of exposure to Agent Orange; and foot, leg and back 
disorders were not well grounded in May 1997.  The veteran 
submitted written statements to the RO in May and August 1997 
which are accepted as notices of disagreement with the RO's 
decision.  38 C.F.R. § 20.201 (1998).  Therefore, the veteran 
is owed a Statement of the Case on these issues, so that he 
may perfect an appeal if he continues to take issue with 
these claims.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (1998); 
see also 38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 
(1998); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  The Board has 
recharacterized the issue on appeal concerning a back 
disorder as whether new and material evidence has been 
submitted to reopen the claim, as the RO finally denied 
entitlement to service connection for a back disorder in 
October 1983.

The claim is REMANDED for the following:

1.  Request that the veteran clarify 
whether or not he wishes to withdraw any 
issue(s) on appeal.  Any such withdrawal 
must be in writing.  See 38 C.F.R. 
§ 20.204 (1998).  

2.  Prepare a Statement of the Case on 
the issues of whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service 
connection for a back disorder and 
whether claims of entitlement to service 
connection for a prostate disorder, 
including as a result of exposure to 
Agent Orange, a fever, and a foot and leg 
disorder, are well grounded, that 
includes a summary of the evidence and a 
summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determinations.  Notify the veteran of 
the time limit within which he must 
respond in order to perfect an appeal of 
these claims to the Board.

3.  Schedule the veteran for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


